NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s IDS filed on 2/21/2021 has been received. Applicant’s claim amendments, specification amendments, declaration, terminal disclaimer, and remarks filed on 5/5/2021 have been received. In the response filed on 5/5/2021, claims 31, 39, and 45 were amended. 
Claims 31, 32, 34, 36-39, 45, and 53 are allowed. Claims 1-30, 33, 35, 40-44, 46-52, and 54-59 are canceled. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3, 8, 9, 11-13, 16-18, 20-22, 29, 30, and 54-59 directed to inventions non-elected without traverse. Accordingly, claims 1-3, 8, 9, 11-13, 16-18, 20-22, 29, 30, and 54-59 have been cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on the following applications filed in the FEDERAL REPUBLIC OF GERMANY: 
DE 10 2015 119 154.7 Filing Date 11/06/2015
DE 10 2015 119 155.5 Filing Date 11/06/2015
DE 10 2016 105 992.7 Filing Date 04/01/2016
DE 10 2016 105 993.5 Filing Date 04/01/2016


Terminal Disclaimer
The terminal disclaimer filed on 5/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/773908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment and Claim Interpretation
The claims do not invoke treatment under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (5/5/2021 remarks, p. 15-16). 
In claim 39, standard pressure is 1.013 bar (5/5/2021 remarks, p. 17, citing to specification that defines standard pressure, see e.g., p. 4, ln. 27-28; p. 72, ln. 30). 

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 5/5/2021 is sufficient to overcome the prior art rejections made of record in the office action mailed on 11/5/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER A MOORE/Primary Examiner, Art Unit 3619